Electronically Filed
                                                        Supreme Court
                                                        SCPW-16-0000321
                                                        30-JAN-2017
                                                        09:48 AM


                          SCPW-16-0000321


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                   THOMAS A. KLINE, Petitioner,


                                vs.


 THE HONORABLE EDMUND D. ACOBA, Judge of the Family Court of the

        Fifth Circuit, State of Hawai'i, Respondent Judge,


                                and


                    NIELY CARROLL, Respondent.



                        ORIGINAL PROCEEDING

                       (FC-DA NO. 15-1-0150)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)


          Upon consideration of petitioner Thomas A. Kline’s

petition for writ of mandamus, filed on April 7, 2016, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

he is entitled to the requested writ of mandamus.     See Kema v.

Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action).     Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of


mandamus is denied.

          DATED: Honolulu, Hawai'i, January 30, 2017.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2